DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed May 19, 2022, for the 16/635,778 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1, 4, 11, 15-17, 22, and 34-35; the cancellation of claims 13 and 20-21; and the addition of claims 36-38 are noted.
Claims 1, 4, 7, 11-12, 14-17, 22-27, and 34-38 are pending and have been fully considered.
New grounds of rejection necessitated by applicant’s amendment follow.

Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 11, 14, 16, and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al (US 2018/0170838 A1).
With respect to claims 1, 11, 14, and 16, Cao et al discloses a process for “upgrading ethane-containing light paraffin (C5−) streams, particularly natural gas liquid streams” [paragraph 0003], which process comprises “(a2) contacting the paraffin stream with an oxygen containing gas in the presence of a selective oxidation catalyst under conditions to selectively oxidize at least part of the ethane in the paraffin stream and produce a first product stream comprising ethylene [i.e., oxidative dehydrogenation—Examiner’s insertion]; and (b2) contacting at least part of the first product stream with an oligomerization catalyst under conditions to dimerize at least part of the ethylene and produce a second product stream comprising C4+ olefins [paragraphs 0018 & 0019], wherein “the paraffin stream comprises ethane and propane” [paragraph 0016].  The oxidation catalyst may be “a calcined composition comprising the elements Mo, X, and Y in the ratio:
MoaXbYc
wherein: X=Cr, Mn, Nb, Ta, Ti, V, and/or W; Y=Bi, Ce, Co, Cu, Fe, K, Mg, Ni, P, Pb, Sb, Si, Sn, Tl, and/or U; a=1; b=0.05 to 1.0 and c=0 to 2” [paragraph 0028].  Cao et al further discloses “[s]uitable supports include silica, aluminum oxide, silicon carbide, zirconia, titania and mixtures thereof” [paragraph 0036].  Note that the instant specification discloses “[a]s used herein, a ‘bimetallic catalyst’ is a catalyst having at least two metal components. The term does not limit the number of metal components to only two. The two metals are, at least partially present in the metallic phase and/or in a metallic alloy state.” [paragraph 0022].  Therefore, the mixed metal oxidation catalyst may correspond to the bimetallic catalyst of the instant application.  The contacting step (a2) necessarily requires the providing step of instant claim 1.  The  second product stream comprising C4+ olefins corresponds to the recovering step of the same.
With respect to claim 4, Cao et al discloses natural gas liquids are derived from shale [paragraphs 0004 & 0011]. 
With respect to claim 7, Cao et al discloses recycling in paragraph 0043.

Claim Rejections - 35 USC § 103
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0170838 A1) in view of Brockwell et al (US 6,492,548 B1).
Cao et al does not appear to explicitly disclose that the “at least one bimetallic catalyst is chosen from the group consisting of PtZn, PdZn, PtIn, PdIn, PtSn, PtMn, PtCr, PtV, PtTi, PdMn, PtCu, and NiIn” or “the at least one bimetallic catalyst comprises a combination of a first metal chosen from the group consisting of platinum and palladium, and a second metal chosen from the group consisting of manganese, vanadium, chromium, titanium and combinations thereof, and a support.”  However, Cao et al discloses “the article entitled ‘The Oxidative Dehydrogenation of Ethane over Catalyst Containing Mixed Oxide of Molybdenum and Vanadium’ by E. M. Thorsteinson, T. P. Wilson, F. G. Young and P. H. Kasai, Journal of Catalysis 52, pp. 116-132 (1978) discloses that mixed oxide catalysts containing molybdenum and vanadium together with another transition metal oxide (Ti, Cr, Mn, Fe, Co, Ni, Nb, Ta, or Ce) are active at temperatures as low as 200° C. for the oxydehydrogenation of ethane to ethylene” [paragraph 0027].  In other words, the catalyst described by Thorsteinson et al is an exemplary catalyst for the oxidative dehydrogenation of Cao et al [see paragraph 0034].
Brockwell et al, which is concerned with oxidation of alkanes, discloses “[a]ny catalyst effective for the conversion of propane to propylene is suitable for use in the present invention. Preferred catalysts include, for example, oxydehydrogenation catalysts which comprise promoted MoVNb oxides, vanadyl pyrophosphate and other oxydehydrogenation catalysts. Such catalysts and others suitable for the oxidation of propane are described, for example, in U.S. Pat Nos. 4,148,757, 4,212,766, 4,260,822 and 5,198,580 and by E. M. Thorsteinson, T. P. Wilson, F. G. Young, and P. H. Kasai, J. Catal., 52, 116 (1978).  An example of a suitable catalyst for use in accordance with the present invention is a catalyst containing a mixed metal oxide comprising, as essential components, Mo, V, Te, O and X, wherein X is at least one element selected from the group consisting of niobium, tantalum, tungsten, titanium, aluminum, zirconium, chromium, manganese, iron, ruthenium, cobalt, rhodium, nickel, palladium, platinum, antimony, bismuth, boron, indium and cerium” [column 3, lines 18-35].
Therefore, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute the suitable catalyst of Brockwell et al for one of the catalysts of Cao et al (i.e., the MoaXbYc catalyst, which Cao et al recognizes as an art-recognized equivalent to the Thorsteinson et al catalyst) because the suitable catalyst of Brockwell et al is an art-recognized equivalent catalyst for oxidative dehydrogenation of alkanes, and one of ordinary skill in the art would have found it obvious to substitute one equivalent for another according to the well-known transitive law.
Claim(s) 17 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0170838 A1) in view of Mathys et al (US 2014/0256892 A1) and Mathys et al (WO 93/16020).
Cao et al discloses “[s]uitable oligomerization catalysts comprise one or more metals or compounds thereof selected from the group consisting of nickel, manganese, iron and copper deposited on a suitable support” [paragraph 0045].  In other words, Cao et al discloses catalytic oligomerization with a heterogeneous nickel catalyst.  Cao et al does not appear to explicitly disclose that the oligomerization catalyst “comprises H-ZSM-5, B-Al-H-ZSM-5, or a combination thereof.”
However, Mathys et al ‘892, which is concerned with olefin oligomerization, discloses “[h]eterogeneous nickel catalysts are also used for olefin oligomerization…Various zeolites have been proposed as an alternative to SPA or to nickel containing species as oligomerization catalysts. For example,…WO 93/16020 discloses an alkene oligomerization process over a zeolite catalyst selected from zeolites of the TON (H-ZSM-22, H-ISI-1, H-Theta-1 H-Nu-10, KZ-2), MTT (H-ZSM-23, KZ-1), MFI (H-ZSM-5),…,” wherein Mathys et al ‘020 discloses “[t]he invention provides a process for improving the yield and prolonging catalyst life in oligomerizing at least one alkene having from 2 to 12 carbon atoms…” [page 3, lines 9-11; see also discussion on page 4].
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute the H-ZSM-5 catalyst of Mathys et al for the heterogeneous nickel catalyst of Cao et al because the former catalyst results in improved yield and catalyst life as previously mentioned while nickel catalysts are sensitive to feed impurities [see paragraph 0004 of Mathys et al ‘892].  Therefore, the invention as a whole would have been prima facie obvious.
With respect to claims 35 and 36, see prior discussion concerning Cao et al.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2018/0170838 A1) as evidenced by Garwood et al (US 4,717,782).
Since reducing gases such as hydrogen inactivate nickel oligomerization catalysts as evidenced by Garwood et al [column 2, lines 4-7], it would have been obvious to one of ordinary skill in the art to remove hydrogen after dehydrogenation and prior to oligomerization and use said hydrogen to subsequently produce saturated alkylate, a product of Cao et al, which may correspond to the recited higher molecular weight hydrocarbons.
Claims 17 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al (US 2015/0157998 A1) in view of Mathys  et al (US 2014/0256892 A1).
With respect to claims 17, Luebke et al discloses “[a] process and apparatus are presented for the conversion of light paraffins to heavier liquid fuels or distillate” [abstract], which process comprises “an apparatus 100 for the conversion of light paraffins to a distillate. The apparatus, as shown in FIG. 1, includes a first fractionation zone 10, having an inlet 12 for the passage of a feed light paraffin stream. The first fractionation zone includes an overhead outlet 14 for the passage of a stream comprising isobutane, and a bottoms outlet 16 for the passage of a stream comprising normal butane. The first fractionation zone 10 may further comprise a bottoms stream 13 to purge a C5+ hydrocarbon stream from the apparatus. The apparatus 100 includes a dehydrogenation zone 20 having an inlet 22 in direct communication with the first fractionation zone overhead outlet 14, and an outlet 24 for the passage of a stream enriched in olefins versus that of the feed point 22. The stream at the outlet 24 may comprise a light olefin stream. The dehydrogenation zone 20 is thus in downstream communication with the first fractionation zone 10. The apparatus 100 includes a first reactor system 30 having an inlet 32 in direct communication with the dehydrogenation zone outlet 24, and an outlet 34 for the passage of a hydrocarbon stream comprising C5+ hydrocarbons. The first reactor zone 30 is thus in downstream communication with the dehydrogenation zone 20 and the first fractionation zone 10. The first reactor zone 30 may comprise an oligomerization reaction zone. The oligomerization reaction zone may contain an oligomerization catalyst….Operating pressures include between about 2.1 MPa (300 psia) and about 10.5 MPa (1520 psia), suitably at a pressure between about 2.1 MPa (300 psia) and about 6.9 MPa (1000 psia) and preferably at a pressure between about 2.8 MPa (400 psia) and about 4.1 MPa (600 psia). Lower pressures may be suitable if the reaction is kept in the liquid phase. The temperature of the oligomerization reactor zone expressed in terms of a maximum bed temperature is in a range between about 140o and about 300o C. If diesel oligomerate is desired, the maximum bed temperature should between about 150o and about 250o C. and preferably between about 160o and about 245o C. The space velocity should be between about 0.5 and about 5 hr-1” [paragraph 0064].  Luebke et al further discloses “‘light paraffin’ indicates streams comprising one or more C3-C5 paraffins. Propane, isobutane, n-butane, isopentane and n-pentane are examples of light paraffins. Preferably, the one or more C3-C5 paraffins substantially comprise the stream.  As used herein, the term ‘light olefin’ indicates hydrocarbon streams comprising one or more C3-C5 olefins derived from dehydrogenation of light paraffins” [paragraphs 0022 & 0023].  Additionally, it is noted that the above referenced fractionation zone 10 is not a necessary component of the apparatus for Luebke et al clearly discloses “[w]e have found that by dehydrogenating light paraffins and feeding the dehydrogenated product stream to an oligomerization zone that distillate range oligomers can be obtained” [paragraph 0009] and “[a] second embodiment of the invention is an apparatus for the production of distillate, comprising a dehydrogenation zone having an inlet for receiving a light paraffin feed, and an outlet for delivering a light olefins effluent; an oligomerization zone having an inlet in fluid communication with the dehydrogenation zone outlet, and an outlet for delivering a hydrocarbon stream comprising C5+ hydrocarbons” [paragraph 0011].  Therefore, if not clearly anticipated, then it is obvious that the light paraffin feed comprising one or more C3-C5 paraffins, which corresponds to the providing step of instant claim 1, is dehydrogenated.  The dehydrogenation of light paraffins corresponds to the catalytically dehydrogenating of the instant application; the oligomerization reaction corresponds to the catalytically oligomerizing step of the same.  The recovery of oligomerate such as diesel oligomerate corresponds to the recovering step.
Luebke et al does not appear to explicitly disclose that the dehydrogenation reaction uses at least one bimetallic catalyst.  However, the reference discloses “[p]referred methods of dehydrogenating light hydrocarbons, suitable for the continuous dehydrogenation of isobutane using a continuous catalyst regeneration system are described in U.S. Pat. Nos. 5,227,566; 4,695,662; 3,978,150; 3,856,662; 3,854,887; 3,839,197; 3,825,116; and 3,706,536; the contents of which are hereby incorporated by reference” [paragraph 0061].  Vora (US 4,695,662) discloses “[t]he preferred dehydrogenation catalyst is comprised of a platinum group component, preferably platinum, a tin component and an alkali metal component with a porous inorganic carrier material. Other catalytic compositions may be used within this zone if desired. The preferred catalyst contains an alkali metal component chosen from cesium, rubidium, potassium, sodium and lithium. The preferred alkali metal is normally chosen from lithium and potassium, with potassium being preferred for isobutane. Preferred dehydrogenation catalysts comprise an alkali metal and a halogen such as potassium and chlorine in addition to the tin and platinum group components” [column 10, lines 1-13].  Heinze et al discloses “reactions are effected through the use of a Group VIII noble metal combined with a halogen component and a suitable porous carrier material; with respect to the latter, alumina is generally preferred. Recent investigations have indicated that more advantageous results are enjoyed through the conjoint use of a catalytic metallic modifier; these are generally selected from the group of rhenium, germanium, tin, titanium, vanadium, and various mixtures thereof” [column 4, lines 39-44.] Therefore, since Vora and Heinze et al are incorporated by reference into the teaching Luebke et al, the latter clearly teaches the recited bimetallic catalyst.
Luebke et al does not appear to explicitly disclose that the oligomerization catalyst comprises “H-ZSM-5, B-Al-H-ZSM-5, nickel, iron, cobalt, or combinations thereof.”  Instead, Luebke et al discloses that the oligomerization catalyst may comprise a MTT zeolite (i.e., ZSM-23) [see, e.g., paragraph 0060].
However, Mathys et al ‘892, which is concerned with olefin oligomerization, discloses “[v]arious zeolites have been proposed as an alternative to SPA or to nickel containing species as oligomerization catalysts. For example, U.S. Pat. No. 4,517,399 reports an olefin oligomerization process in which a feedstock containing olefins is passed over a ZSM-5 zeolite catalyst. U.S. Pat. No. 5,571,768, U.S. Pat. No. 5,612,270, U.S. Pat. No. 5,552,357, U.S. Pat. No. 5,625,104 and U.S. Pat. No. 5,610,112 indicate the use of selectivated forms of ZSM-5 and of other zeolites having a constraint index from 1 to 12, namely, ZSM-11, ZSM-12, ZSM-22, ZSM-23, ZSM-35, ZSM-48, ZSM-50 and ZSM-57 in olefin oligomerization. WO 93/16020 discloses an alkene oligomerization process over a zeolite catalyst selected from zeolites of the TON(H-ZSM-22, H-ISI-1, H-Theta-1 H-Nu-10, KZ-2), MTT (H-ZSM-23, KZ-1), MFI (H-ZSM-5)…” [paragraph 0005].  Therefore, ZSM-23 and H-ZSM-5 catalysts were art-recognized equivalent catalysts for olefin oligomerization.
Consequently, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute H-ZSM-5 for the MTT zeolite of Luebke et al because it is obvious to one of ordinary skill in the art to substitute one art-recognized equivalent for another, and the invention as  whole would have been prima facie obvious.
With respect to claim 35, Luebke et al discloses “[t]he light paraffins may comprise the paraffins from a liquefied petroleum gas (LPG), such as propane and butanes. The paraffins in LPG or shale gasses are often linear paraffins such as propane and n-butane” [paragraph 0043].  Therefore, light paraffins from shale formations are clearly disclosed and clearly obvious to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: see the reasons discussion in the non-final Office action dated February 1, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
July 13, 2022